Order unanimously affirmed, without costs. Memorandum: Special Term properly ruled that the two write-in ballots marked only with the surname "Price” were valid ballots to be counted for the petitioner William A. Price in the Conservative Party primary election for a city councilman nomination (Matter of Ballien v Alpert, 42 AD2d 302, 303; Matter of Callahan v Morrow, 40 AD2d 619). In view of all the circumstances, it could reasonably be concluded that petitioner was the candidate for whom these ballots written on a voting machine roll were intended. He was the incumbent and the Democratic Party nominee for this office; he had actively campaigned for Conservative Party write-ins and is the only person who had petitioned to allow write-in balloting for this particular office. No other person on the ballot or in these *1014primary elections had the surname "Price” or a surname which could reasonably be confused with "Price”. (Appeal from order of Erie Supreme Court granting petition to validate write-in votes.) Present—Marsh, P. J., Moule, Goldman, Del Vecchio and Witmer, JJ. (Order entered October 21, 1975.)